DETAILED ACTION
	This action is in response the After-Final Consideration Program 2.0 request filed on August 31, 2021. Claims 1 and 12 are pending and addressed below.

Response to Amendment
Claims 1 and 12 have been amended. Claims 2-11 and 13-23 are cancelled. Claims 1 and 12 are pending and addressed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closets prior art “herein Georgi, et al., US 5,571,962 (hereinafter Georgi)”, for the following reasons:

Georgi discloses a method of and system for identifying cuttings from a wellbore. The method includes collecting cuttings for measuring emissions from the cuttings to determine the original depth of the cuttings comprising the steps of: extracting a first sample of cuttings, which are smaller than a first predetermined threshold, from the drilling fluid using a drill cutting extraction unit, repeating the extracting to provide a plurality of first samples of drill cuttings that arrive at the Earth’s surface at different times, characterizing one or more formation attributes for the plurality of first samples using a sample analyzer, and for each of one or more formation attributes characterized estimating a distribution of formation attribute characterization versus depth of provenance.
Georgi does not disclose estimating a distribution of formation attribute characterization versus depth of provenance and estimating the distribution comprises solving a set of equations, including an advection-diffusion equation, which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized at step c) including the effect of diffusion and dispersion on the hydrodynamic transport.

Georgi fails to suggest alone, or in combination, the limations of “wherein estimating the distribution comprises solving a set of equations, including an advection-diffusion equation, which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized at step c) including the effect of diffusion and dispersion on the hydrodynamic transport” as recited in claim 1 and “wherein estimating the distribution comprises solving a set of equations, including an advection- diffusion equation, which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized, including the effect of diffusion and dispersion on the hydrodynamic transport” as recited in claim 12.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676